
	
		II
		110th CONGRESS
		1st Session
		S. 1720
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Brown (for himself
			 and Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title IV of the Higher Education Act of 1965 to
		  establish a Federal Supplemental Loan Program. 
	
	
		1.Federal Supplemental Loan
			 ProgramTitle IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end
			 the following:
			
				IFederal
				Supplemental Loan Program
					499.Federal
				Supplemental Loan Program
						(a)Program
				authorizedThe Secretary shall carry out a Federal Supplemental
				Loan Program in accordance with this section.
						(b)Eligible
				individualsAn individual shall be eligible to receive a loan
				under this section if such individual attends an institution of higher
				education on a full-time basis as an undergraduate or graduate student.
						(c)Fixed interest
				rate loans and variable interest rate loans
							(1)In
				generalBeginning with academic year 2008–2009, the Secretary
				shall make fixed interest rate loans and variable interest rate loans to
				eligible individuals under this section to enable such individuals to pursue
				their courses of study at institutions of higher education on a full-time
				basis.
							(2)Fixed interest
				rate loansWith respect to a fixed interest rate loan made under
				this section, the applicable rate of interest on the principal balance of the
				loan shall be set by the Secretary at the lowest rate for the borrower that
				will result in no net cost to the Federal Government over the life of the
				loan.
							(3)Variable
				interest rate loansWith respect to a variable interest rate loan
				made under this section, the applicable rate of interest shall, during any
				12-month period beginning on July 1 and ending on June 30, be determined on the
				preceding June 1 and be equal to—
								(A)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
								(B)a margin
				determined on an annual basis by the Secretary to result in the lowest rate for
				the borrower that will result in no net cost to the Federal Government over the
				life of the loan.
								(d)Maximum loan
				amount
							(1)In
				generalThe Secretary shall make a loan under this section in any
				amount up to the maximum amount described in paragraph (2).
							(2)Maximum
				amountFor an eligible individual, the maximum amount shall be
				calculated by subtracting from the estimated cost of attendance for such
				individual to attend the institution of higher education, any amount of
				financial aid awarded to the eligible individual and any loan amount for which
				the individual is eligible, but does not receive such amount, pursuant to the
				subsidized loan program established under section 428 and the unsubsidized loan
				program established under section 428H.
							(e)CosignersThe
				Secretary shall offer to eligible individuals both fixed interest rate loans
				and variable interest rate loans under this section with the option of having a
				cosigner or not having a cosigner.
						(f)RepaymentThe
				Secretary shall offer a borrower of a loan made under this section the same
				repayment plans the Secretary offers under section 455(d) for Federal Direct
				Loans.
						(g)ConsolidationA
				borrower of a loan made under this section may consolidate such loan with
				Federal Direct Loans made under part D.
						(h)Disclosures and
				cooling off period
							(1)DisclosuresThe
				Secretary shall provide disclosures to each borrower of a loan made under this
				section that are not less than as protective as the disclosures required under
				the Truth in Lending Act (15 U.S.C. 1601 et seq.), including providing a
				description of the terms, fees, and annual percentage rate with respect to the
				loan before signing the promissory note.
							(2)Cooling off
				periodWith respect to loans made under this section, the
				Secretary shall provide a cooling off period for the borrower of not less than
				10 business days during which an individual may rescind consent to borrow funds
				pursuant to this section.
							(i)Discretion to
				alterThe Secretary may design or alter the loan program under
				this section with features similar to those offered by private lenders as part
				of loans financing postsecondary
				education.
						.
		
